           Case 8:19-cv-02515-KES Document 29 Filed 12/10/20 Page 1 of 1 Page ID #:159




            1
            2
            3
            4
            5
            6
            7
            8
            9
                                     UNITED STATES DISTRICT COURT
           10
                       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
           11
           12
              WILLIAM CARVER and DEBRA                   Case No. 8:19-cv-02515-KES
           13 CARVER,,
                                                         [PROPOSED] ORDER RE:
           14              Plaintiffs,                   STIPULATED PROTECTIVE
                                                         ORDER
           15        vs.
                                                         Judge: Karen E. Scott
           16 PAPÉ D.W., INC., et al.,                   Courtroom: 6D
           17              Defendants.                   Trial Date: October 5, 2021
           18
           19       BASED UPON THE GOOD CAUSE SHOWN IN THE PARTIES
           20 STIPULATED PROTECTIVE ORDER FILED BY THE PARTIES ON
           21 DECEMBER 9, 2020, THE COURT ENTERS AN ORDER APPROVING OF THE
           22 STIPULATED PROTECTIVE ORDER.
           23
           24 DATED: December 10, 2020
           25                                    HON. KAREN E. SCOTT
                                                 United States Magistrate Judge
           26
           27

LEWI       28
S
BRISBOI
S                               [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
BISGAARD
